ICJ_047_SouthWestAfrica_LBR_ZAF_1961-01-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASE
(LIBERIA v. UNION OF SOUTH AFRICA)

ORDER OF 13 JANUARY 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIES ET ORDONNANCES

AFFAIRE DU SUD-OUEST AFRICAIN
(LIBERIA c. UNION SUD-AFRICAINE)

ORDONNANCE DU 13 JANVIER 1961
This Order should be cited as follows:

“South West Africa case (Liberia v. Union of South Africa),
Order of 13 January 1961: I.C.J. Reports 19617, p. 6.”

La présente ordonnance doit étre citée comme suit:

« Affaire du Sud-Ouest africain (Libéria c. Union sud-africaine),
Ordonnance du 13 janvier 1961: C.I. J. Recueil 19617, p. 6. »

 

Sales number 9 41
Nc de vente:

 

 

 
1961
13 January

General List:

No. 47

INTERNATIONAL COURT OF JUSTICE

YEAR 1961

13 January 1961

SOUTH WEST AFRICA CASE
(LIBERIA v. UNION OF SOUTH AFRICA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

Whereas, by letter dated 4 November 1960 received in the Regis-
try on the same date, the Liberian Ambassador to the Netherlands
forwarded to the Registrar a letter transmitting on behalf of the
Government of Liberia an Application instituting proceedings
and relating to a dispute between Liberia and the Union of South
Africa concerning the interpretation and application of the Mandate
for South West Africa;

Whereas, in his letter, the Liberian Ambassador stated that
Mr. Joseph W. Garber, Attorney General of Liberia, and Mr. Ernest
A. Gross had been appointed Agents by his Government;

Whereas the Application refers to Article 80, paragraph 1, of the
Charter of the United Nations and founds the jurisdiction of the
Court on Article 7 of the Mandate for South West Africa made at
Geneva on 17 December 1920, and on Article 37 of the Statute of the
International Court of Justice;

Whereas, on 4 November 1960, a copy of the Application was
communicated to the Chargé d’affaires a.7. of the Union of South
Africa in the Netherlands;

4
7 S. W. AFRICA CASE—G. L. NO. 47 (ORDER 13 I 61)

Whereas, on 15 December 1960, the Chargé d’affaires a.1. of the
Union of South Africa handed over to the Registrar a letter from the
Minister of External Affairs of the Union of South Africa dated
3 December 1960 notifying the appointment of Dr. Joan Philip
Verloren van Themaat as Agent;

Having ascertained the views of the Parties,

fixes as follows the time-limits for the filing of Pleadings:

for the Memorial of the Liberian Government, 15 April 1961;

for the Counter-Memorial of the Government of the Union of South
Africa, 15 December 1961;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this thirteenth day of
January, one thousand nine hundred and sixty-one, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of Liberia and to the Gov-
ernment of the Union of South Africa, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Registrar.
